In the Missouri Court of Appeals
              Eastern District
APRIL 14, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED100855    LATOYA CARTER, APP V STATE OF MISSOURI, RES

2.   ED101356 CHRISTOPHER COLLETTA, APP V STATE OF MISSOURI,
     RES

3.   ED101637 MANUEL CAZARES, APP V STATE OF MISSOURI, RES

4.   ED101779 JOSEPH AFSHARI, APP V STL COUNTY, ET AL, RES

5.   ED101818 IN THE INTEREST OF: B.H.

6.   ED101958 ANTOINE ADEM, APP V JEFF. MEMORIAL HOSPITAL, RES